       Case 2:17-cr-00697-SJO Document 189-1 Filed 03/09/21 Page 1 of 1 Page ID #:2760
                                                   United States District Court
                                                      Central District of California           Cristina M. Squieri Bullock
                                                       Office of the Clerk                     Chief Deputy of Administration
                                                                                               350 West 1st Street, Suite 4311
                                                                                                   Los Angeles, CA 90012

                    Kiry K. Gray                                                                     Sara Tse Soo Hoo
       District Court Executive / Clerk of Court                                                 Chief Deputy of Operations
            350 West 1st Street, Suite 4311                                                  255 East Temple Street, Suite TS-134
                Los Angeles, CA 90012                                                              Los Angeles, CA 90012


                                                            March 10, 2021

Clerk, United States District Court

     EASTERN      District of       MISSOURI

United States Courthouse
111 South Tenth Street, Room 3.300
St. Louis, MO 63102-1116
Re:       Transfer of Our Case No. LA17CR000697-SKO
          Assigned Your Case No.
          Case Title: US v. FLINT

Dear Sir/Madam:
 ✔     Enclosed are the original and one copy of Probation Form 22, Transfer of Jurisdiction, in the above-entitled
       matter, which has been approved by this court. Please present to your court for approval.
       Upon approval, please return the original to this office and we will send you the necessary documents from
       our file. If you assign a case number at this time, please enter the number where indicated above, and return a
       copy of this letter as well.


       Transfer of probationary jurisdiction to your district having been approved in the above-entitled matter,
       enclosed are the copies of: 1) indictment/information, and 2) judgment and probationary order.
       Please acknowledge receipt of these documents on the copy of this letter and return to this district.
                                                                Sincerely,

                                                                Clerk, U.S. District Court


                                                                Byy
                                                                      Deputy
                                                                      Depu
                                                                      De   ty Clerkk
                                                                         p ty

cc:       Probation Office, Central District of California
          Probation Office, Transferee District

                                                     Acknowledgment of Receipt

Receipt is hereby acknowledged of the enclosures referred to above.

                                                                Clerk, U.S. District Court


                                                                By
Date                                                                  Deputy Clerk
CR-22 (11/20)                               TRANSMITTAL LETTER - PROBATION TRANSFER OUT
